 



Exhibit 10.26
(LIBERTY GLOBAL LOGO) [d33641libglo.gif]
November 2, 2005
Mr. W. Gene Musselman
Groot Haesebroekseweg 37
Wassenaar, 2243 ED
The Netherlands
Re: Contract Extension
Dear Gene:
     This letter sets forth our agreement to amend your Employment Letter
effective April 19, 2000, (the “Letter”), between UnitedGlobalCom, Inc.
(“United”), and yourself concerning your continued employment with United and
your secondment to United Pan-Europe Communications N.V. (“UPC”), an indirect
subsidiary of United, as amended by that certain addendum dated as of
September 3, 2003 (the “Addendum” and together with the Letter, the
“Agreement”).
     The terms and conditions of this letter shall be the same as those in the
Agreement, except:

  (i)   paragraph 3 of the Agreement titled “Term” is hereby amended in its
entirety to read as follows:

  3.   Term: Subject to the terms and conditions of this Agreement, the term of
this Agreement will be for a period commencing on the Effective Date and ending
December 31, 2009.

  (ii)   paragraph 5 of the Addendum titled “Minimum Gain” is hereby deleted in
its entirety and is no longer in effect.

     All other terms and conditions of the Agreement shall remain in full force
and effect .
4643 South Ulster Street 13th Floor • Denver,CO 80237 USA • Main 303.220.6600
Fax 303.220.6601 • www.LGI.com

 



--------------------------------------------------------------------------------



 



W. Gene Musselman
November 2, 2005
Page 2 of 2
     If the foregoing amendment to the Agreement is satisfactory, please
indicate your acceptance of the same by signing and returning three executed
originals of this letter.

              UNITED PAN-EUROPE COMMUNICATIONS N.V.
(Host Company)   UNITEDGLOBALCOM, INC.
(Employer)
 
         
By
  /s/ Charles H.R. Bracken   By   /s/ Elizabeth M. Markowski
 
           
Name:
  Charles H.R. Bracken   Name:   Elizabeth M. Markowski
 
           
Its:
  Attorney-in-Fact   Its:   Senior Vice President
 
           
Date:
  March 7, 2006   Date:   2-22-06
 
           
 
           
By
  /s/ A.M. Tuijten        
 
           
Name:
  A.M. Tuijten        
 
           
Its:
  Attorney-in-Fact        
 
           
Date:
  March 7, 2006        
 
           
 
            ACCEPTED and AGREED:        
 
            /s/ W. Gene Musselman                   W. Gene Musselman        
 
            (Employee)        
 
           
Date
  Feb 22, 2006        
 
           

 